DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.
 
Response to Arguments
	Applicant’s arguments with respect to Claim 1 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	 Applicant amended Claims 1-3 and 13 (withdrawn) and provided new Claims 21-23.
	1) Applicant argues that the cited references for Claim 1, Boon (US 2015/0224759), Burley (US 6,701,990), Colombo (US 2012/0006475) and Wright (US 2,566,152), fail to teach or suggest feeding a flat sheet of material into a thermoforming system ... , wherein the thermoforming system comprises a housing ... , one or more heating elements ... , an adjustable frame ... , at least one roller. .. , and a curved support structure for supporting the flat sheet of material as the flat sheet of material is heated via the least one heating element, the curved support structure and the least one roller configured to shape the flat sheet of material into a curved shape ... and dispensing a plurality of pultruded members directly from at least one movable pultruded member dispensing assembly into the shaped sheet of material. Applicant argues that the references particularly do not teach the underlined step.  Applicant’s Arguments/Remarks July 18, 2022 pp. 8-9. 
Examiner answers that new grounds of rejection are provided as necessitated by these amendments.
2) Applicant argues that Wright does not remedy the deficiency of Boon, Burley, or Colombo alone or in combination  to teach or suggest at least one roller being pivotable. Wright is a reference from 1951 directed to machines for edge-coating and bending sheet material and no thermoforming or pultrusion as is understood in the wind turbine art. There is no disclosure teaching a curved support structure with at least one roller configured to shape the flat sheet of material into a curved shape. Applicant’s Arguments/Remarks July 18 2022 p.9.
Examiner answers in response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). 
Moreover, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the examiner maintains that the field of thermoforming is taught in Wright (Col. 1 ll. 1-4) while teaching the pivoting of at least one roller where at least one pivot point in order to contact and form the heated flat sheet of material into the curved shape (Fig. 13 Col. 7 l. 75-Col. 8 l. 5 softens the blanks preliminary to the bending operation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-11 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boon (US 2015/0224759) of record, in view of Lidicky (EP 1 916 090 A1) and further in view of Colombo (US 2012/0006475) and Wright (US 2,566,152), both of record.
Regarding Claim 1, Boon discloses a method for manufacturing a rotor blade component of a rotor blade (Fig. 1a abstract, paragraph [0003] blade – 10 spar caps – 15a, 15b, 16a, 16b), the method comprising: feeding a flat sheet of material (Fig. 1a paragraph [0005] strips – 18 substantially flat)  wherein the material comprises at least one of a thermoplastic material or a thermoset material (paragraphs [0005] [0007] – CFRP; once sufficient resin – 38 has been supplied to the mould – 20, the mould – 20 is heated whilst the vacuum is maintained to cure the resin – 38); applying a flat sheet of material to a mold (Fig. 1c paragraph [0007])  shaping the heated flat sheet of material of this thermoforming system into a desired curved shape  (Fig. 2 paragraph [0054] inner surface – 46 generally concave-cured); dispensing the shaped sheet of material (abstract paragraph [0014] see also claim 17). 
Moreover, Boon further discloses the dispensing of a plurality of pultruded members (abs paragraph [0011] a feed apparatus for dispensing a pultruded strip of fibrous reinforcing material)  directly from at least one movable pultruded member dispensing assembly (paragraph [0017] ...method may involve feeding the strips to the tool) into the shaped sheet of material (paragraphs [0017] [0018] ...integrating the stacked strips together to form a stiff spar cap unit...) the method using rollers (Fig. 2 paragraph [0058] circumferentially arranged rollers – 60 inside the enclosure – 52) 

However, while Boon discloses a housing with an inlet and an outlet (paragraph 0015]) with the shaping of a flat sheet or strip of fibrous reinforced plastic into a desired curved shape (paragraph [0054]).
it does not disclose that the shaping of the sheet is done with at least one roller shaping the heated flat sheet of material into a curved support structure for supporting the flat sheet of material as it is being heated and is silent regarding the cooling of the shaped sheet of material. 
Lidicky teaches a method of thermoforming  which comprises a curved support structure for supporting the flat sheet of material as the flat sheet of material is heated via the least one heating element (Fig. 1, abs, production of moldings from multilayer plastic sheet – 10 comprises heating the plate at positions which are to be bent. It is then placed on a curved molding surface and pressed to the desired shape by moving pressing rollers – 5 over it...) the curved support structure and the least one roller configured to shape the flat sheet of material into a curved shape (paragraph [0002] ...at least one pressure roller for pressing the plastic component against the mold surface, wherein the pressure roller is mounted free rotatably on a movable carrier...); See Fig. 5:
			
    PNG
    media_image1.png
    754
    781
    media_image1.png
    Greyscale

 heating the flat sheet of material via the one or more heating elements of the thermoforming system as the flat sheet of material passes through the housing (Figs. 4 & 5 paragraph [0035] ...heating device – 12 consists of a housing – 15); shaping the heated flat sheet of material (Fig. 1 paragraph [0033] ...heating module – 3 bar-shaped heating devices – 12 , onto which the plastic component – 10 to be heated can be pressed by a holding -down unit – 13 with bar-shaped holding-down devices – 14) into the curved shape via the curved support structure (Fig.1 paragraph [0030] ...a multi-axis drive system – 6 for moving the pressing rollers – 5 via the carriers – 27). See Fig. 3 
shaping the heated flat sheet of material into the curved shaped via the curved support structure  and the al least one roller by adjusting the position of the at least one roller (Fig. 3 paragraph [0044] ...pressing device – 6 pressure rollers – 5 selected to match bending tool), which consists of rotatably mounted pressing rollers paragraph [0044] pressure rollers – 5 are mounted freely rotatably ....) in the horizontal direction and a vertical direction (Fig. 1 paragraph [0036] the holding-down unit – 13 is displaceable in the vertical direction z and in the horizontal direction x and serves to press and fix the plastic component – 10 to the heating device  - 12 during the heating process...). See Fig. 3 below:
	
    PNG
    media_image2.png
    537
    1013
    media_image2.png
    Greyscale

Lidicky further discloses cooling the shaped sheet of material to at least partially form the plastic component  (Fig. 5 paragraphs [0024] [0035] bending tool preferably has at least two separately heatable or coolable temperature zones.: Cooling ducts – 18 of a cooling circuit are arranged in the walls of the housing – 15..) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boon with Lidicky where the Boon/Lidicky combination where a method for manufacturing a composite material on a contoured mold to be used as a turbine blade using at least one roller rotatably mounted to an adjustable frame, as disclosed by Boon, includes, as Lidicky teaches, a curved support structure supporting the flat sheet of material which at least one heating element with at least one roller configured to shape the plastic component by heating the material  and shaping the sheet of material into the curved shape by at least roller and with cooling step the at least partially form the rotor blade component of Boon.
This is an advantageous improvement since the heating and/or cooling process are temperature-controlled with a locally very limited heating of the plastic material component is pressed down by a hold-down device (rollers) (paragraph [0013] which results in improved surface quality and defects can be avoided (paragraph [0012]). 

However, Lidicky does not disclose that the wheel-like roller is movable as to adjust a position of it in horizontally or vertically and  it does not disclose in an annular direction or by pivoting the at least one roller and via an adjustable frame by moving the adjustable frame up and down, side-to-side and about at least one pivot point. 
Colombo teaches a method for an automated manufacturing of an elongated composite material part (abstract) having a heating plate which is followed by the depositing of a composite material layer attached to a substrate (paragraph [0010] step a)) and a forming and compacting tool which can be a roller (paragraphs [0010] [0011] steps b), c)). This forming and compacting step is performed within a fixed gantry supporting several actuators such as robots (Fig.1 paragraph [0053] fixed gantry - 11) which are equipped with a forming and compacting tool that can be formed by a roller and thereby the position of the at least one roller can be in a horizontal direction, a vertical direction, and an annular direction; (Figs. 1, 5 paragraphs [0057] [0059] robot – 21-24 forming and compacting tools – 33 which carry several degrees of spatial freedom, enabling the tools to be positioned relative to certain portions of the elongate mold – 3 see also claim 1) which inherently includes horizontal, vertical and annular directional positions and thereby causing the at least one roller to contact and form the heated mold (paragraph [0014]) into a  curved shape (paragraph [0044]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Boon/Lidicky combination to incorporate Colombo such that the at least one roller adjusted into its position as disclosed by Lidicky, would further be put into additional horizontal, vertical and annular directions causing the at least one roller to contact and form the heated sheet of material into a curved shape, as taught by Colombo.
This optimizes the production of elongate composite material parts without dead time due to adjustment (paragraphs [0087] [0089]) and, at the same time, provides curved parts in this field but other fields as well (paragraph [0044])

However, the combination of Boon, Lidicky and Colombo are silent as to at least one roller being pivotable.  
Wright discloses the shaping of a heated flat sheet of material which via at least one roller of the thermoforming system into the desired shape (Col. 1: ll. 1-4) and further teaches the pivoting of at least one roller (Fig. 13 Col. 7 l.28) via the adjustable frame (Fig. 13 Col. 7 ll. 29-31 …pivoted at – 302, 304 on vertically adjustable blocks – 306, 308 mounted on guideways – 310, 312)  by moving the adjustable frame up and down, side-to-side, and about at least one pivot point (Fig. 13, Col. 7 ll. 28-35 pivoted at 302, 304 on vertically adjustable blocks...axles – 298 300 pivot freely about the pivots – 302, 304 so that the rollers – 295, 296 rest on the upper surface of traveling blanks  primarily under their own weight) to cause the at least one roller to contact and form the heated flat sheet of material into the desired curved shape (Col. 7 ll. 75 – Col. 8 l. 5 during the coating operation … the upper surfaces of the blanks are heated…. above the path of travel of the blanks….) see Fig. 13 below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Boon/Lidicky/Colombo combination to incorporate the teaching of Wright whereby a method of form manufacturing a rotor blade component with at least one roller rotatably mounted to an adjustable frame and able to be adjusted into additional horizontal, vertical and annular directions  during heating as shown by Lidicky above; would include at least one of these adjustable rollers which would also pivot by moving the adjustable frame up, down, side-to-side, to shape the heated flat sheet of material, as disclosed by Wright. 
One would be motivated because this would serve to soften the flat sheet of material (Col. 8 ll. 5-8 while in Wright this is done preliminarily – this would have the same effect in Lidicky during the thermoforming).
	
    PNG
    media_image3.png
    375
    839
    media_image3.png
    Greyscale

		
Regarding Claim 2, the combination of Boon, Lidicky, Colombo and Wright disclose all the limitations of Claim 1 and Boon further discloses shaping the heated flat sheet of material into the desired curved shape which further comprises shaping the heated flat sheet of material into a U-shaped receptacle (Fig. 7a paragraph [0062] the shape of the placement system – 100 resembles an upturned U). 

Regarding Claim 3, the combination of Boon, Lidicky, Colombo and Wright disclose all the limitations of Claim 2 including dispensing the plurality of pultruded members directly from the at least one movable pultruded member dispensing assembly into the shaped sheet of material, as taught by Lidicky,  while Boon further discloses the placing of the plurality of pultruded members into the U-shaped receptacle (Fig. 1b paragraph [0006] plurality of pultruded strips – 18) and securing the plurality of pultruded members within the U-shaped receptacle to form the rotor blade component (Fig. 16 paragraph [0084] pultruded strips – 88 U-shaped channel – 210).

Regarding Claim 4, the combination of Boon, Lidicky, Colombo and Wright disclose all the limitations of Claim 3, and Boon further discloses that the method includes that the placing of the plurality of pultruded members into the U-shaped receptacle further comprises: dispensing a layer at a time of the plurality of pultruded members (Figs. 1a-1c, paragraphs [0005] typically the strips – 18 each have a thickness of a few millimeters and there may be between three and twelve strips in the stack)  directly from a pultruded member dispensing assembly into the U-shaped receptacle (Figs. 4, 16, paragraph [0084] placement system – 100 feed apparatus – 50 U-shaped channel – 210; and, stacking subsequent layers of the plurality of pultruded members atop each other until the U-shaped receptacle is filled (Figs. 9a-9c paragraph [0073] process is repeated to stack subsequent strips in the roll – 90 on top on one another in the placement region – 110- Fig. 9c).

Regarding Claim 5, the combination of Boon, Lidicky, Colombo and Wright disclose all the limitations of Claim 4, and Boon further discloses that the method comprises securing each layer of pultruded members together via a clamp as the layer is dispensed from the pultruded member dispensing assembly (Fig. 17 paragraph [0085] assembly jig – 214 feed apparatus – 50).

Regarding Claim 6, the combination of Boon, Lidicky, Colombo and Wright disclose all the limitations of Claim 3, and Boon further discloses that the method comprises securing the plurality of pultruded members within the U-shaped receptacle via a resin infusion process (Fig. 16 paragraph [0084] pre-cured stack – 212 placed in mould – 40 for a resin infusion process U-shaped channel – 210).

Regarding Claim 10, the combination of Boon, Lidicky, Colombo and Wright disclose all the limitations of Claim 1 and Lidicky further discloses that the method of Claim 1 includes adjusting a position of at least one roller via the adjustable frame to vary an amount of pressure being applied to the heated flat sheet of material to shape the heated flat sheet of material into the desired shape (Fig. 1 paragraph [0030] a multi-drive system – 6 for moving the pressing rollers – 5 via the carriers – 37).

Regarding Claim 11, the combination of Boon, Lidicky, Colombo and Wright disclose all the limitations of Claim 10 and Lidicky further discloses that the method of Claim 10 further comprises adjusting the position of the at least one roller via the adjustable frame in at least one of a vertical direction or a horizontal direction to modify a thickness or a width of the heated flat sheet of material (Fig. 1 paragraph [0031] drive system – 6 has an axle system – 6 moved horizontally in the x-direction and ...moved vertically in the z-direction).

Regarding Claim 21, the combination of Boon/Lidicky/Colombo/Wright disclose all the limitations of Claim 1 and wherein shaping the heated flat sheet of material into the desired curved shape, is disclosed by Lidicky (abs), and Lidicky discloses that this further comprises shaping the heated flat sheet of material via the curved support structure (Fig. 1, abs, production of moldings from multilayer plastic sheet – 10 comprises heating the plate at positions which are to be bent. It is then placed on a curved molding surface and pressed to the desired shape by moving pressing rollers – 5 over it...) and the at least one roller (paragraph [0002] ...at least one pressure roller for pressing the plastic component against the mold surface, wherein the pressure roller is mounted free rotatably on a movable carrier...). 
However, Lidicky does not disclose that the shaping of the heated flat sheet via the curved support structure comprises the shaping is into a U-shaped receptacle via the curved support structure nor that there is a dispensing of the plurality of pultruded members directly from a movable pultruded member dispensing assembly into the shaped sheet of material into the U-shaped receptacle. 
Boon discloses dispensing the plurality of pultruded members directly from the at least one movable pultruded member dispensing assembly into the shaped sheet of material further comprises placing the plurality of pultruded members (abs paragraph [0011] a feed apparatus for dispensing a pultruded strip of fibrous reinforcing material)  directly from at least one movable pultruded member dispensing assembly (paragraph [0017] ...method may involve feeding the strips to the tool) into the shaped sheet of material (paragraphs [0017] [0018] ...integrating the stacked strips together to form a stiff spar cap unit...) the method using rollers (Fig. 2 paragraph [0058] circumferentially arranged rollers – 60 inside the enclosure – 52) and
in at least one embodiment,  into the U-shaped receptacle (Fig. 7a paragraph [0062] the shape of the placement system – 100 resembles an upturned U) and securing the plurality of pultruded members within the U-shaped receptacle to form the rotor blade component (Fig 16 paragraph [0084] pultruded strips – 88 U-shaped channel – 210 main wind turbine blade mould – 40) ; 
and the method further comprises securing the plurality of pultruded members within the U- shaped receptacle via a resin infusion process (Fig. 16 paragraph [0084] the pre-cured stack – 212 is then placed in the main wind turbine blade mould- 40 for a resin infusion process).
As to this Boon/Lidicky/Colombo/Wright combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lidicky with Boon whereby a method for manufacturing plastic parts comprising moldings from a plastic sheet, which are placed on a curved molding surface and pressed to a desired  shape by pressing rollers, as taught by Lidicky, would be applied to the disclosure of Boon, whereby the plurality of pultruded members are dispensed directly into a U-shaped receptacle  and are secured to form a rotor blade component and further securing them via a resin infusion process. 
One with ordinary skill would be motivated to do so because the goal of making a rotor blade component is met by a placement system resembling an upturned U (Boon, paragraph [0062]) and the resin infusion process provides integration with other structural elements (Boon, paragraph [0084]).

Regarding Claim 22,  the Boon/Lidicky/Colombo/Wright combination discloses all the limitations of Claim 21 and Boon further discloses placing at least one fiber-reinforced polymer sheet atop the U-shaped receptacle (Fig. 16 paragraph [0084] pultruded strips – 88 are stacked in a separate mould, provided as a U-shaped channel – 210) containing the plurality of pultruded members; placing one or more pultruded plates atop the fiber-reinforced polymer sheet; and securing the plurality of pultruded members (Fig. 16 paragraph [0084]  strip – 88a, 88b, 88c fed directly into the U-shaped channel – 210), the fiber-reinforced polymer sheet, and the one or more pultruded plates together via the resin infusion process to form the rotor blade component (Fig. 16 paragraph [0084]  pre-cured stack – 212 is then placed in the main wind turbine blade mould – 40 for a resin infusion process). See Fig. 16 below:

		
    PNG
    media_image4.png
    633
    862
    media_image4.png
    Greyscale
	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Boon (US 2015/0224759), of record, Lidicky (EP 1 916 090 A1), Colombo (US 2012/0006475) and Wright (US 2,566,152), both of record, as applied to Claim 6 above, and further in view of Baker (US 2012/0082558), of record.
Regarding Claim 7, the combination of Boon, Lidicky, Colombo and Wright disclose all the limitations of Claim 6 including placing at least one fiber-reinforced polymer sheet atop the U-shaped receptacle (Boon - Fig. 16 paragraph [0084] pre-cured stack – 212 placed in mould – 40 for a resin infusion process U-shaped channel – 210) containing the plurality of pultruded members (Boon - Fig. 1b paragraph [0006] plurality of pultruded strips – 18, securing the plurality of pultruded members (Boon - Fig. 16 paragraph [0084] pultruded strips – 88 U-shaped channel – 210), the fiber-reinforced polymer sheet via the resin infusion process to form the rotor blade component (Boon - Fig. 16 paragraph [0084] pre-cured stack – 212 placed in mould – 40 for a resin infusion process; U-shaped channel – 210).but does not disclose the placing of one or more pultruded plates atop the fiber-reinforced polymer sheet. 
Baker discloses one or more pultruded plates that can be placed together via a resin infusion process (Figs. 6A-6G paragraphs [0052] – [0059] spars – 170 layers – 172a, 172b, paragraph [0053] secured with corresponding resin) atop a fiber-reinforced polymer sheet (Figs 6A-6C paragraph [0034] skin – 115 attached to spars)  and pultruded members (Figs. 9A-9C paragraph [0069] pultruded “planks”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  Boon/Lidicky/Colombo/ Wright combination to incorporate Baker whereby placing roll formed sheet atop a U-shaped receptacle containing a plurality of pultruded members would also attach these to pultruded plates, as taught by Baker, which are secured by resin infusion because now strength, color and other characteristics can be designed into the profile by changes in the resin mixture, reinforcement materials, die profiles, and/or other manufacturing parameters (paragraph [0069]).

Claims 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Boon (US 2015/0224759), of record, of Lidicky (EP 1 916 090 A1), Colombo (US 2012/0006475) and Wright (US 2,566,152), both of record as applied to Claims 6 and 22 above, respectively, and further in view of Benson, JR. (US 2006/0255486), of record.
Regarding Claims 8 and 23, the combination of Boon, Lidicky, Colombo and Wright disclose all the limitations of Claims 6 and 22,respectively, but do not disclose the placing of at least one ultrasonic transducer atop the at least one fiber-reinforced sheet to assist with packing.
Benson, JR. teaches a fiber-reinforced optical film (paragraph [0005]) that, in order to achieve lower light-scattering, affecting optical quality, a placing of at least one ultrasonic transducer is placed atop the fiber-reinforced sheet (paragraph [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  Boon/ Lidicky/Colombo/ Wright combination to incorporate Benson, JR. whereby a method for manufacturing a rotor blade component of a rotor blade comprising adding a flat sheet of material into a thermoforming system with securing the plurality of pultruded members within the U-shaped receptacle via a resin infusion process would also include at least one ultrasonic transducer atop the at least one fiber –reinforced polymer sheet.  
This is because the film may be mechanically vibrated to encourage the dissemination of the resin throughout the fiber layer (paragraph [0076]) is addition to the motivation recited in Claims 8 and 22 – to assist with packing the plurality of pultruded members within the U-shaped receptacle.
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/FRANCISCO W TSCHEN/           Primary Examiner, Art Unit 1712